Case 2:20-cv-04618-DSF-RAO Document 34 Filed 12/08/20 Page 1 of 1 Page ID #:843

                                                                       JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



     SHAHIN MOTALLEBI d/b/a LAW
     OFFICES OF SHAHIN          CV 20-4618 DSF (RAOx)
     MOTALLEBI,
           Plaintiff,           JUDGMENT

                     v.

     BANK OF AMERICA
     CORPORATION, et al.,
           Defendants.



       The Court having granted a motion to dismiss,

       IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
    the action be dismissed with prejudice, and that Defendants recover
    costs of suit pursuant to a bill of costs filed in accordance with 28
    U.S.C. § 1920.

     Date: December 8, 2020             ___________________________
                                        Dale S. Fischer
                                        United States District Judge
